       Case 5:17-cv-00551-LHK Document 315 Filed 09/12/19 Page 1 of 4



 1   ALLAN STEYER (Bar No. 100318)
     JILL M. MANNING (Bar No. 178849)
 2   D. SCOTT MACRAE (Bar No. 104663)
     STEYER LOWENTHAL BOODROOKAS
 3    ALVAREZ & SMITH LLP
     235 Pine Street, Fifteenth Floor
 4   San Francisco, California 94104
     Telephone: (415) 421-3400
 5   Facsimile: (415) 421-2234
     E-mail:      asteyer@steyerlaw.com
 6                jmanning@steyerlaw.com
                  smacrae@steyerlaw.com
 7
     BRUCE L. SIMON (Bar No. 96241)
 8   DANIEL L. WARSHAW (Bar No. 185365)
     ALEXANDER L. SIMON (Bar No. 305734)
 9   PEARSON, SIMON & WARSHAW LLP
     350 Sansome Street, Suite 680
10   San Francisco, CA 94104
     Telephone: (415) 433-9000
11   Facsimile: (415) 433-9008
     Email:        bsimon@pswlaw.com
12                 dwarshaw@pswlaw.com
                   asimon@pswlaw.com
13
     Counsel for Plaintiffs and the Class
14

15

16                                 UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                          SAN JOSE DIVISION

19   CHRISTINA GRACE and KEN POTTER,              Case No. 5:17-cv-00551-LHK-NC
     Individually and on Behalf of All Others
20   Similarly Situated,                          CLASS ACTION

21                          Plaintiff,            JOINT SETTLEMENT STATUS UPDATE

22           v.

23   APPLE INC.,

24                          Defendant.

25

26

27

28


     JOINT SETTLEMENT STATUS UPDATE                              CASE NO. 5:17-CV-00551-LHK-NC
         Case 5:17-cv-00551-LHK Document 315 Filed 09/12/19 Page 2 of 4



 1           Pursuant to the Court’s Order Continuing Case Management Conference (ECF 314), the
 2   parties provide the following settlement status update: the parties will appear for private
 3   mediation on October 22, 2019, before Hon. William Cahill (Ret.) at JAMS in San Francisco.
 4   Dated: September 12, 2019                      STEYER LOWENTHAL BOODROOKAS
                                                    ALVAREZ & SMITH LLP
 5

 6                                                  By:       /s/ Jill M. Manning
                                                              JILL M. MANNING
 7

 8                                                        Allan Steyer (Bar No. 100318)
                                                          Jill M. Manning (Bar No. 178849)
 9                                                        D. Scott Macrae (Bar No. 104663)
                                                          235 Pine Street, Fifteenth Floor
10                                                        San Francisco, California 94104
                                                          Telephone: (415) 421-3400
11                                                        E-mail: asteyer@steyerlaw.com
                                                                   jmanning@steyerlaw.com
12                                                                 smacrae@steyerlaw.com

13                                                        Bruce L. Simon (Bar No. 96241)
                                                          Daniel L. Warshaw (Bar No. 185365)
14                                                        Alexander L. Simon (Bar No. 305734)
                                                          PEARSON, SIMON & WARSHAW LLP
15                                                        350 Sansome Street, Suite 680
                                                          San Francisco, CA 94104
16                                                        Telephone: (415) 433-9000
                                                          Email: bsimon@pswlaw.com
17                                                                 dwarshaw@pswlaw.com
                                                                   aimon@pswlaw.com
18
                                                          David F. Tejtel (admitted pro hac vice)
19                                                        FRIEDMAN OSTER & TEJTEL PLLC
                                                          240 East 79th Street, Suite A
20                                                        New York, NY 10075
                                                          Telephone: (646) 661-5881
21                                                        Email: dtejtel@fotpllc.com

22                                                        Bradley W. Caldwell (admitted pro hac vice)
                                                          Jason D. Cassady (admitted pro hac vice)
23                                                        John Austin Curry (admitted pro hac vice)
                                                          CALDWELL CASSADY & CURRY
24                                                        2101 Cedar Springs Road, Suite 000
                                                          Dallas, TX 75201
25                                                        Telephone: (214) 888-4848
                                                          Email: bcaldwell@caldwellcc.com
26                                                                 jcassady@caldwellcc.com
                                                                   acurry@caldwellcc.com
27
                                                          Counsel for Plaintiffs and the Class
28

     {                                                    1
     JOINT SETTLEMENT STATUS UPDATE                                     CASE NO. 5:17-CV-00551-LHK-NC
         Case 5:17-cv-00551-LHK Document 315 Filed 09/12/19 Page 3 of 4



 1   Dated: September 12, 2019             GIBSON, DUNN & CRUTCHER LLP
 2
                                           By:       /s/ Joshua H. Lerner
 3                                                   JOSHUA H. LERNER
 4                                               555 Mission Street Suite 3000
                                                 San Francisco, CA 94105
 5
                                                 Telephone: (415) 393-8254
                                                 Email: jlerner@gibsondunn.com
 6
                                                 Eugene Novikov
 7                                               Raghav R. Krishnapriyan
                                                 DURIE TANGRI LLP
 8                                               217 Leidesdorff Street
                                                 San Francisco, CA 94111
 9                                               Telephone: (415) 362-6666
10                                               Email: enovikov@durietangri.com
                                                         rkrishnapriyan@durietangri.com
11                                               Joseph A. Loy
                                                 KIRKLAND & ELLIS LLP
12
                                                 601 Lexington Avenue
                                                 New York, NY 10022
13                                               Telephone: (212) 446-4980
                                                 Email: joseph.loy@kirkland.com
14

15                                               Counsel for Defendant Apple Inc.

16

17

18

19

20

21

22

23

24

25

26

27

28

     {                                           2
     JOINT SETTLEMENT STATUS UPDATE                            CASE NO. 5:17-CV-00551-LHK-NC
         Case 5:17-cv-00551-LHK Document 315 Filed 09/12/19 Page 4 of 4



 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2

 3           I, Jill M. Manning, am the ECF User whose ID and password are being used to file this

 4   document. I hereby attest that concurrence in the filing of this document has been obtained from

 5   all signatories.

 6                                                        /s/ Jill M. Manning
                                                          JILL M. MANNING
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {                                                3
     JOINT SETTLEMENT STATUS UPDATE                                 CASE NO. 5:17-CV-00551-LHK-NC
